 



Exhibit 10.6(e)
FIFTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS FIFTH AMENDMENT (this “Amendment”) is made as of this 9th day of April,
2008 to that certain AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of
May 15, 2002, as amended (collectively, the “Employment Agreement”), by and
between CHARLES D. FRAZER (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer and Employee, being the sole parties to the
Employment Agreement, hereby amend the Employment Agreement as follows:
1. Subject to earlier termination otherwise set forth in the Employment
Agreement, the last day of the Employment Period shall be January 31, 2010.
2. Effective May 4, 2008, Employee’s Base Salary shall be $265,000.
Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect according to its terms. To the extent of any conflict
between the terms of this Amendment and the terms of the remainder of the
Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                  JOS. A. BANK CLOTHIERS, INC.            
 
               
By:
  /s/ David E. Ullman       /s/ Charles D. Frazer    
 
               
 
  David E. Ullman,       CHARLES D. FRAZER    
 
  Executive Vice President-Chief Financial Officer            

 

 